 

Exhibit 10.2

 

ARC LOGISTICS GP LLC

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into as
of May ___, 2016 (the “Effective Date”) by and between Arc Logistics GP LLC, a
Delaware limited liability company (the “General Partner”), and [●] (the
“Recipient”).

 

W I T N E S S E T H:

WHEREAS, the General Partner is the general partner of Arc Logistics Partners
LP, a Delaware limited partnership (the “Partnership”);

WHEREAS, the General Partner, the Partnership and the subsidiaries thereof
benefit from services provided by certain key personnel, including persons
employed by an Affiliate that controls the General Partner, and the General
Partner desires to encourage the continuation of the services provided by the
Recipient for the benefit of the General Partner, the Partnership and the other
Partnership Entities by entering into this change of control severance agreement
with the Recipient; and

WHEREAS, the Recipient is prepared to commit services for the benefit of the
General Partner, the Partnership and the other Partnership Entities in return
for specific arrangements with respect to potential change of control severance
compensation;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the General Partner and the Recipient agree as follows:

1.Definitions.  For purposes of this Agreement, the terms listed below will have
the meanings specified herein:

(a)“Accrued Payments” means (i) any earned but unpaid Base Salary through the
Date of Separation, (ii) any annual cash bonus for the calendar year ended
immediately prior to the calendar year in which the Date of Separation occurs,
to the extent unpaid, in an amount equal to the actual bonus earned by the
Recipient for such prior calendar year, (iii) unreimbursed business expenses
that are eligible for reimbursement in accordance with the policies applicable
to the Recipient through the Date of Separation, and (iv) such employee
benefits, if any, as to which the Recipient may be entitled pursuant to the
terms governing such benefits.  

(b)“Affiliate” means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

(a)

 

--------------------------------------------------------------------------------

 

(c) “Base Salary” means the amount the Recipient is entitled to receive as wages
or salary on an annualized (12-month) basis (which, for purposes of Section 3(b)
below, shall be determined as of the time immediately prior to the Date of
Separation). 

(d)“Board” means the board of directors of the General Partner.  

(e)“Cause” means a determination in good faith by a majority of the Board
(sitting without the Recipient, if applicable) that the Recipient has:

(i)materially breached this Agreement or any other written employment or
severance agreement between the Recipient and the General Partner or the
Partnership, including a material breach by the Recipient of any representation,
warranty or covenant made under any such agreement, or materially breached any
written policy or written code of conduct established by the General Partner or
the Partnership and applicable to the Recipient;

(ii)committed an act of willful misconduct or breach of fiduciary duty with
respect to the Partnership Entities, or an act of fraud, theft or embezzlement;

(iii)committed, been convicted of or been indicted for, or pled nolo contendere
to, any felony (or state law equivalent) or any crime or misdemeanor involving
moral turpitude; or

(iv)willfully failed or refused, other than due to death or Disability, to
perform the Recipient’s duties or follow any reasonable directive from the Chief
Executive Officer or the Board;

provided, however, that if the Recipient’s actions or omissions as set forth in
(i) through (iv) above are of such a nature that they may be cured, such actions
or omissions must remain uncured for a period of 30 days after the General
Partner or the Board has provided the Recipient written notice providing the
details of such actions or omissions and requesting the Recipient to cure such
actions or omissions.

(f)“Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events:

(i)any “person” or “group” shall become, directly or indirectly, the “beneficial
owner” (each quoted term as defined within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act or the regulations thereunder), by way of
acquisition, transfer, merger, consolidation, recapitalization, reorganization
or otherwise, of 50% or more of the voting power of the General Partner;

(ii)the members or limited partners (as applicable) of the General Partner or
the Partnership elect, or a judicial decree is entered, to dissolve the General
Partner or the Partnership;

2

--------------------------------------------------------------------------------

 

(iii)the sale or other disposition by either the General Partner or the
Partnership (together with its subsidiaries taken as a whole) of all or
substantially all of its assets in one or more transactions to any Person;  

(iv)the General Partner ceases to be the general partner of the Partnership; or

(v)the sale of a Series A Member (as defined in the LCPGP LLC Agreement) or an
Affiliate of a Series A Member to a non-Series A Member or a Person that is not
an Affiliate of such Series A Member, in either case, that results in a change
in the majority of the non-independent members of the Board during a consecutive
12-month period.

(g)“Code” means the Internal Revenue Code of 1986, as amended, and applicable
administrative guidance issued thereunder.  

(h)“Date of Separation” means, as applicable, (i) the date of receipt of the
Notice of Separation or any later date specified therein or on an addendum
thereto, as the case may be, or (ii) the date the Recipient is either determined
to have a Disability (in accordance with Section 1(i) below) or dies.  For all
purposes of this Agreement, the Recipient’s Date of Separation shall not occur
prior to the date the Recipient incurs a “separation from service” with respect
to the General Partner and the Partnership within the meaning of Section 409A of
the Code.  

(i)“Disability” means (A) a determination in good faith by a majority of the
Board (sitting without the Recipient, if applicable) that the Recipient is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (B) that the Recipient is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the General Partner or an
Affiliate of the General Partner.

(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(k)“Good Reason” means the occurrence of any of the following events or
conditions: (i) a diminution in the Recipient’s Total Compensation of five
percent (5%) or more; (ii) a material diminution or adverse change in the
Recipient’s title, duties or authority; (iii) a material breach by the General
Partner of any of its covenants or obligations under this Agreement; (iv) the
relocation of the geographic location of the Recipient’s principal place of
service by more than 50 miles from the location of the Recipient’s principal
place of service as of the Effective Date; or (v) the failure of any successor
to assume the obligations of the General Partner hereunder in accordance with
the provisions of Section 4(c) hereof; provided, however, that in the case of
the Recipient’s allegation of Good Reason, (A) the condition described in the
foregoing clauses must have arisen without the Recipient’s consent; (B) the
Recipient must provide written notice to the General Partner of such condition
in accordance with this

3

--------------------------------------------------------------------------------

 

Agreement within 45 days of the initial existence of the condition; (C) the
condition specified in such notice must remain uncorrected for 30 days after
receipt of such notice by the General Partner; and (D) the Recipient’s Date of
Separation must occur within 60 days after such notice is received by the
General Partner. 

(l)“LCPGP LLC Agreement” means the Limited Liability Company Agreement of
Lightfoot Capital Partners GP LLC, as amended or restated from time to time.

(m)“Notice of Separation” means a written notice either communicated by (i) one
of the Partnership Entities to the Recipient which (A) indicates the specific
reason for the termination of the Recipient’s employment with the Partnership
Entities, (B) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination, and (C) specifies the Date of
Separation or, in the case of a termination without Cause, specifies that the
Date of Separation shall be subject to the cure period described in Section 1(e)
above, with the final Date of Separation communicated to the Recipient on an
addendum to the Notice of Separation or (ii) the Recipient to the General
Partner which (A) indicates the specific reason for the termination of the
Recipient’s employment with the Partnership Entities, (B) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination, and (C) specifies the Date of Separation or, in the case of a
termination for Good Reason, specifies that the Date of Separation shall be
subject to the cure period described in Section 1(k) above, with the final Date
of Separation communicated to the General Partner on an addendum to the Notice
of Separation.

(n)“Partnership Entities” means the General Partner, the Partnership and any of
their Affiliates.

(o)“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.

(p)“Pro-Rata Bonus” means a pro-rata portion of the greater of:

(i)the Recipient’s target annual cash bonus for the calendar year during which
the Date of Separation occurs under the programs, policies and arrangements
applicable to the Recipient for such calendar year; and

(ii)the total dollar amount of the annual bonus earned by the Recipient for the
calendar year immediately prior to the calendar year in which the Date of
Separation occurs under the programs, policies and arrangements applicable to
the Recipient for such prior calendar year (which amount shall include the
dollar value of any equity-based interests, including derivative equity
interests, awarded to such Recipient (without regard to whether such
equity-based interests have vested) as part of such annual bonus, as such dollar
value is designated by the Board in connection with such award).

(q)“Separation Event” means the termination of the Recipient’s employment with
the Partnership Entities:

4

--------------------------------------------------------------------------------

 

(A)during the two (2) year period beginning on the date a Change of Control
occurs either (i) by one of the Partnership Entities without Cause, (ii) by the
Recipient for Good Reason, or (iii) due to the Recipient’s death or Disability
provided such death or Disability occurred while the Recipient was fulfilling
his or her duties to the Partnership Entities; or 

(B)during the six (6) month period ending on the date a Change of Control Occurs
provided the Recipient’s employment is so terminated by one of the Partnership
Entities without Cause and in connection with or in anticipation of the Change
of Control.

(r)“Severance Conditions” means the Recipient’s execution, on or before the 45th
day following the Date of Separation, and delivery to the General Partner of a
release of claims agreement in the General Partner’s customary form following
the Date of Separation, which shall exclude (and not release) claims for
indemnification, claims for coverage under officer and director policies, claims
arising out of a breach of, or non-compliance with, the provisions of this
Agreement, and claims as a direct or indirect equity holder of the Partnership
and/or the General Partner and which may be amended by the General Partner to
reflect changes in applicable laws and regulations, and the Recipient’s
subsequent non-revocation of such release on or before the 53rd day following
the Date of Separation.

(s)“Target Bonus” means the amount of the Recipient’s target annual cash bonus
for the calendar year during which the Date of Separation occurs under the
programs, policies and arrangements applicable to the Recipient for such
calendar year; provided, however, that if no such target annual cash bonus shall
have been established for such calendar year, then “Target Bonus” shall instead
mean the Recipient’s target annual cash bonus established for the calendar of
2016 under the programs, policies and arrangements applicable to the Recipient
for the calendar year of 2016.

(t)“Total Compensation” means the sum of the Recipient’s Base Salary and Target
Bonus.

2.Term of Agreement.  The term of this Agreement shall commence on
the  Effective Date and shall remain in full force and effect until it has been
performed in full by the General Partner (or its successor, as provided herein)
in accordance with the provisions hereof (the “Term”).

3.Payments.  In the event that the Recipient experiences a Separation Event,
then the General Partner shall, contingent upon the Recipient satisfying the
Severance Conditions:

(a)pay the Recipient, in a lump sum cash payment on the 60th day following the
Date of Separation (or the 60th day following the occurrence of the Change of
Control, in the case of a separation occurring pursuant to clause (B) of the
definition of Separation Event), an amount equal to the sum of (i) the Accrued
Payments and (ii) the Pro-Rata Bonus;

(b)pay the Recipient, in a lump sum cash payment on the 60th day following the
Date of Separation (or the 60th day following the occurrence of the Change

5

--------------------------------------------------------------------------------

 

of Control, in the case of a separation occurring pursuant to clause (B) of the
definition of Separation Event), an amount equal to the product of [one (1)]
[one and one-half (1.5)] [two (2)]1 times the sum of the Recipient’s (i) Base
Salary and (ii) Target Bonus; and 

(c)pay the Recipient, in a lump sum cash payment on the 60th day following the
Date of Separation (or the 60th day following the occurrence of the Change of
Control, in the case of a separation occurring pursuant to clause (B) of the
definition of Separation Event), an amount equal to $40,000.

4.General Provisions.      

(a)Taxes.  The General Partner is authorized to withhold from any payments made
hereunder amounts of withholding and other taxes due or potentially payable in
connection therewith, and to take such other action as the General Partner may
deem advisable to enable the General Partner and the Recipient to satisfy
obligations for the payment of withholding taxes and other tax obligations
relating to any payments made under this Agreement.    

(b)Offset.  The General Partner may set off against, and the Recipient
authorizes the General Partner to deduct from, any payments due to the
Recipient, or to his estate, heirs, legal representatives, or successors, any
amounts which may be due and owing to the General Partner or an Affiliate by the
Recipient, whether arising under this Agreement or otherwise; provided that no
such offset may be made with respect to amounts payable that are subject to the
requirements of Section 409A of the Code unless the offset would not result in a
violation of the requirements of Section 409A of the Code.  

(c)Successors.  This Agreement and all rights hereunder are personal to the
Recipient and shall not be assignable by the Recipient; provided, however, that
any amounts that shall become payable under this Agreement prior to the
Recipient’s death shall inure to the benefit of the Recipient’s heirs and other
legal representatives, as the case may be.  This Agreement shall bind, and inure
to the benefit of, the General Partner and any successor pursuant to a Change of
Control.  The General Partner shall require any successor pursuant to a Change
of Control to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the General Partner would be required to
perform if no succession had taken place.  Upon such assumption by the
successor, the General Partner automatically shall be released from all
liability hereunder.

(d)Unfunded Obligation.  All benefits due to the Recipient under this Agreement
are unfunded and unsecured and are payable out of the general funds of the
General Partner.  

(e)Limitation on Rights Conferred.  Neither this Agreement nor any action taken
hereunder will be construed as (i) giving the Recipient the right to continue in
the service of the General Partner or an Affiliate; (ii) interfering in any way
with the right of the General Partner or any Affiliate to terminate the
Recipient’s service at any time; or (iii) giving the Recipient any claim to be
treated uniformly with other employees or service providers.

 

1 

NTD:  Select a time period, based on the severance period applicable to the
individual a party to this agreement.

6

--------------------------------------------------------------------------------

 

(f)Entire Agreement.  Except as otherwise specifically provided herein, this
Agreement constitutes the entire agreement between the parties respecting the
subject matter hereof and supersedes any prior agreements respecting severance
benefits upon a Change of Control.  No amendment to this Agreement shall be
deemed valid unless in writing and signed by the parties.  A waiver of any term,
covenant, agreement or condition contained in this Agreement shall not be deemed
a waiver of any other term, covenant, agreement or condition, and any waiver of
any default in any such term, covenant, agreement or condition shall not be
deemed a waiver of any later default thereof or of any other term, covenant,
agreement or condition.  

(g)Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining provisions of this Agreement, but such provision will be fully
severable and this Agreement will be construed and enforced as if the illegal or
invalid provision had never been included herein.

(h)Notices.  Any notice required or permitted to be given by this Agreement
shall be effective only if in writing, delivered personally or by courier or by
facsimile transmission or sent by express, registered or certified mail, postage
prepaid, (i) to the Recipient at the last address he has filed with the General
Partner, and (ii) to the General Partner at its principal executive offices, or
at such other places that either party may designate by notice to the other.

(i)Section 409A. The amounts payable pursuant to this Agreement are intended to
comply with the short term deferral exception to Section 409A of the Code and
the regulations issued thereunder (“Section 409A”) and this Agreement shall be
interpreted accordingly.  Notwithstanding anything contained herein to the
contrary, to the extent that the Recipient is a “specified employee” within the
meaning of Section 409A, no amount that may constitute a deferral of
compensation and is not otherwise exempt from Section 409A which is payable on
account of the Recipient’s separation from service shall be paid to the
Recipient before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the Recipient’s Date of Separation or, if earlier, the date
of the Recipient’s death following such date of separation. All such amounts
that would, but for this Section 4(i), become payable prior to the Delayed
Payment Date will be accumulated and paid on the Delayed Payment Date.  No
interest will be paid by the General Partner or an Affiliate with respect to any
such delayed payments. In the event that the General Partner or an Affiliate
determines that any amounts payable hereunder shall be taxable to the Recipient
under Section 409A prior to payment to the Recipient, then, notwithstanding
anything contained herein to the contrary, the General Partner may (i) adopt
amendments to this Agreement, including amendments with a retroactive effect,
that such party deems necessary or appropriate to preserve the intended tax
treatment of the benefits provided hereunder and/or (ii) take such other action
as such party deems necessary or appropriate to avoid the imposition of tax
under Section 409A.  Notwithstanding the foregoing, in no event shall the
General Partner or an Affiliate be liable for any tax, interest or penalties
that may be imposed on the Recipient under Section 409A. For purposes of Section
409A, each payment or amount due under this Agreement shall be considered a
separate payment.

(j)Clawback.  Notwithstanding any provisions in this Agreement to the contrary,
any portion of the payments and benefits provided under this Agreement shall be

7

--------------------------------------------------------------------------------

 

subject to a clawback or other recovery by the General Partner or an Affiliate
only to the extent the clawback or other recovery of such payments and benefits
is necessary to comply with applicable law including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or any U.S. Securities and Exchange Commission rule. 

(k)Governing Law.  All questions arising with respect to the provisions of this
Agreement and payments due hereunder will be determined by application of the
laws of the State of Delaware, without giving effect to any conflict of law
provisions thereof, except to the extent Delaware law is preempted by federal
law.

(l)Word Usage.  Words used in the masculine shall apply to the feminine, where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

 

[Signature Page Follows]

 

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Recipient has executed this
Agreement as of the date written below.  

 

ARC LOGISTICS GP LLC

By: ________________________________

Name: ______________________________

Title: _______________________________

 

 

RECIPIENT

____________________________________

[Name]

 

 

Signature Page to Change of Control Agreement